The plaintiff failed to meet the heavy burden necessary to show that the "full value endorsement” should be removed from the insurance policy issued by the plaintiff to the defendants because it was added thereto by mutual mistake (see, Chimart Assocs. v Paul, 66 NY2d 570; Matter of Union Indem. Ins. Co., 162 AD2d 398). The plaintiff’s contention that there was a mutual mistake because the defendants did not specifically request that such a provision be included in the insurance policy is meritless (see, Porter v Commercial Cas. Ins. Co., 292 NY 176, 184).
In addition, since the plaintiff drafted the ambiguous "full value endorsement”, it was properly construed in the light most favorable to the defendants (see, Ruder & Finn v Seaboard Sur. Co., 52 NY2d 663; Tonkin v California Ins. Co., 294 NY 326).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, Joy and Florio, JJ., concur.